       Case 1:17-bk-13071           Doc 78     Filed 05/13/19 Entered 05/13/19 12:35:51               Desc Main
                                               Document     Page 1 of 1



         This document has been electronically entered in the records of the United
         States Bankruptcy Court for the Southern District of Ohio.


         IT IS SO ORDERED.



        Dated: May 13, 2019



        ________________________________________________________________




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF OHIO
                                               WESTERN DIVISION

IN RE:
   DAWN K WARMAN                                                                        CASE NO. 17-13071
   7724 HUNTERS TRAIL                                                                   (CHAPTER 13)
   WEST CHESTER, OH 45069                                                               BETH A. BUCHANAN


                Debtor

          ORDER OF DISMISSAL OF CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS

   This matter is before the Court pursuant to the Chapter 13 Trustee's Motion to Dismiss (Doc. 34) for FAILURE to
make plan payments.

    IT IS ORDERED that the Chapter 13 petition and plan of the Debtor be dismissed.

    IT IS FURTHER ORDERED that the creditors listed on the matrix of the Debtor be notified of the dismissal and that
the Trustee disburse funds in her possession pursuant to the confirmed plan, or if preconfirmation, Trustee shall disburse
funds to Debtor minus administrative costs.

    Any funds received after the order of dismissal shall be returned to the debtors.

SO ORDERED.

COPIES TO:
All Creditors and Parties in Interest
